399 U.S. 523 (1970)
GUERRIERI
v.
UNITED STATES.
No. 1969, Misc.
Supreme Court of United States.
Decided June 29, 1970.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Western District of Pennsylvania for findings as to whether or not petitioner is in fact an indigent and proceeding in good faith pursuant to 28 U.S. C. § 1915.